Title: From James Madison to Henry Lee, 21 June 1789
From: Madison, James
To: Lee, Henry


21st. June 1789
It was fortunate that a duplicate of your letter to Mr. Jefferson went so soon from Alexandria. The copy in My hands did not find a conveyance fit to be trusted for a very long time—it cannot have reached him yet. I was determined to await a secure opportunity, and the intermission of the French Packet left such an one extremely rare. I was compelled at last to put it into the hands of a gentleman of My acquaintance going to London who promised to give it a safe and speedy passage to Paris.
Mr. Jefferson has just obtained leave to visit his own country, and will probably leave his station this fall. Short takes it during his absence as Chargé d’affairs.
I have communicated your & Mrs. Lee’s compliments to Mrs. Coldin—the Articles for Mrs. Lee have been some time since forwarded, & by this time must be received. You do not tell us how her health is. My wishes, if not my judgement draw favorable conclusions from the Omission. Yrs affey.
Js. Madison jr.
